Citation Nr: 1706649	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  04-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to July 31, 2010; and as 40 disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from February 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When this case was before the Board in August 2012, it was remanded for further development.  It is now before the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2012 remand, the Board stipulated that the AOJ should consider whether to submit the Veteran's increased rating claim to the Director of Compensation and Pension Service for extraschedular evaluation under 38 C.F.R. § 3.321 (b).  In particular, the AOJ was instructed that if the claim remained denied a supplement statement should be issued that "include(s) the reason why the claim was or was not referred to the Director of Compensation and Pension for extra-schedular consideration."   Although the AOJ granted the Veteran's increased rating of his service connected lumbar spine disability from 20 percent disabling prior to July 31, 2010 to 40 percent disabling thereafter and issued a supplemental statement of the case in July 2016, it did not considered whether to submit the claim to the Director of Compensation and Pension Service for extraschedular evaluation as requested the Board.  

The Board observes that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, as is the case here, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, a remand is necessary to allow the AOJ to consider whether the increased rating claim should be submitted to the Director of Compensation and Pension Service for extraschedular consideration.
	
The most recent VA treatment record submitted is dated in July 2016.  The Veteran appears to seek regular treatment from VA.  While the case is in remand status, VA treatment records since July 2016 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2016 and associate them with the claims file.   

2.  Submit the issue of an increased rating for service-connected lumbar spine disability to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).

An extraschedular rating is based on the fact that the scheduler ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  Any extraschedular evaluation must address 38 C.F.R. § 3.321 (b).  

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




